Exhibit LEXICON PHARMACEUTICALS REPORTS 2008 FIRST QUARTER FINANCIAL RESULTS Conference Call and Webcast at 5:00 p.m. Eastern Time The Woodlands, Texas, April 29, 2008 – Lexicon Pharmaceuticals, Inc. (Nasdaq:LXRX), a biopharmaceutical company focused on discovering and developing breakthrough treatments for human disease, today updated its drug development progress and reported financial results for the three months ended March31, “We are continuing to advance our diverse target portfolio into clinical development,” said Dr. Arthur T. Sands, president and chief executive officer of Lexicon.“Our clinical programs are progressing, and recent positive results reinforce the company’s drug discovery strategy.” Highlights Clinical Achievements § Lexicon obtained encouraging results from its initial Phase 1 clinical trial of LX2931, the company’s oral drug candidate for autoimmune conditions, including rheumatoid arthritis.Initial results from this single ascending-dose trial in healthy volunteers demonstrated a potent, dose-dependent reduction in circulating lymphocytes, suggesting that the target of LX2931 represents a potential new mechanism of action for regulating the immune response. § The company reported Phase 1 results for LX6171, an internally-developed compound under evaluation by the company as a potential treatment for cognitive disorders, at the American Academy of Neurology in Chicago on April 15, 2008.Initial human studies showed that the compound achieved good systemic exposure and was well tolerated at the doses studied.The target of LX6171, identified through Lexicon’s Genome5000™ program, was disclosed as SLC6A7, a high-affinity L-proline transporter found in the brain.SLC6A7 represents a potential new mechanism of action for the treatment of cognitive disorders.LX6171 is currently in a Phase 2 study for age-associated memory impairment in elderly subjects. § Lexicon commenced initial Phase 1 dosing for LX1032, the company’s oral drug candidate for managing gastrointestinal symptoms associated with carcinoid syndrome.The initial Phase 1 clinical trial of LX1032 is a double-blind, randomized, placebo-controlled, ascending single-dose study in healthy volunteers. Financial Results Revenues:Lexicon’s revenues for the three months ended March 31, 2008 decreased 34 percent to $8.9million from $13.5 million for the corresponding period in 2007.The decrease was primarily attributable to the completion in 2007 of the project funded by Lexicon’s award from the Texas Enterprise Fund, reduced revenues in the three months ended March31, 2008 under its alliance with N.V. Organon due to its progress towards completing the target discovery portion of the alliance, and the completion in 2007 of the target discovery portion of its alliance with Takeda Pharmaceutical Company Limited. Research and Development Expenses:Research and development expenses for the three months ended March31, 2008 increased two percent to $27.8million from $27.3million for the corresponding period in 2007.The increase was primarily due to higher preclinical and clinical costs related to the advancement of Lexicon’s drug development programs, partially offset by decreased research expenses as a result of the company’s January 2007 realignment reallocating resources from genetics research efforts to drug development. General and Administrative Expenses:General and administrative expenses for the three months ended March 31, 2008 increased four percent to $5.5 million from $5.3 million for the corresponding period in 2007. Net Loss:Net loss for the three months ended March 31, 2008 was $18.0 million, or $0.13 per share, compared to net loss of $18.9 million, or $0.24 per share, in the corresponding period in 2007.Net loss included non-cash, stock-based compensation expense of $1.8 million for the three months ended March31, 2008 and $1.6 million for the corresponding period in 2007. Cash and Investments:As of March 31, 2008, Lexicon had $228.8 million in cash and investments, including $33.4 million in cash and investments held by Symphony Icon, as compared to $258.8 million as of December 31, Lexicon Conference Call: Lexicon management will hold a conference call to discuss its clinical development progress and financial results for the first quarter of 2008 at 5:00p.m.
